IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DANIEL HARMON,                             : No. 307 EAL 2017
                                           :
                   Petitioner              : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
UNEMPLOYMENT COMPENSATION                  :
BOARD OF REVIEW,                           :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by petitioner, are:

      a.     Did the Commonwealth Court inappropriately expand the concept of
             administrative deference by evaluating the Board's litigation posture for
             clear error, so that Commonwealth agency decisions will essentially
             become unreviewable?

      b.     Did the Commonwealth Court misconstrue and misapply this Court's
             holding in Chamberlain v. Unemployment Compensation Board of Review
             by applying it to disqualify anyone who is serving a sentence of
             incarceration?

      c.     Does Section 402.6 of the Unemployment Compensation Law contain a
             durational requirement such that only claimants who are incarcerated for
             the entire claim week in question are disqualified?
      The Application for Relief in the Form of Leave to File an Amici Curiae Brief in

Support of the Petition for Allowance of Appeal of Community Legal Services, Inc., the

National Employment Law Project, the Public Interest Law Center, and the Homeless
Advocacy Project is DENIED. The Application for Relief in the Form of Leave to File an

Amici Curiae Brief in Support of the Petition for Allowance of Appeal of the Defender

Association of Philadelphia is also DENIED.




                                 [307 EAL 2017] - 2